—Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about May 24, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. The evidence warranted the reasonable inference that when appellant cut the victim’s face with a sharp object, he did so with intent to cause physical injury (see Matter of Shaheed W., 298 AD2d 204); Concur — Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.